DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology (the word “means” twice and eight instance of the word “said”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
In claim 1 on line 1 “for an air-conditioning housing” is not given patentable weight since it is only in the preamble and not the main body of claim 1.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 13 on line 2 the phrase “fin type” is indefinite as it is unclear when an object ceases to be a fin type.  Respectfully suggest changing “fin type” to “fin shape” to obviate this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1,2,3,4,5,10,11,12,13,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. in U.S. Patent No. 8,395,089 in view of Kang in CN 201368530Y (cited in an IDS).  Bohlender discloses an electric heating device (unidentified, see column 5 ,line 56 to column 8, line 24).  The heating device comprises a heating block (element 2) (equivalent to the heating body in the present application), that is supplied with electric current to heat the airflow through the heating block, the heating block comprises a PTC element 20 (an electric heating element) through which an electric current is passed, and the PTC element is located in an electrically insulating layer 23 that is electrically insulated from the PTC element, the PTC element is controlled by control box (element 6, equivalent to a power distribution unit), the heating device comprises a ring shaped ground connection (element 8, see column 6,lines 13-20) for grounding a plurality of metal elements distributed in the heating block and the control box, the ground connection is connected with an electrical connection element (one of element s 9a-9c, see column 6,line 20-24) that is connected to the PTC element via a power switch housed in the control box, i.e. The grounding means comprises a single grounding circuit passing through the heating block and the control box, that is formed by arranging the metal elements in series by direct contact between the metal elements.  Bohlender et al. in U.S. Patent No. 8,395,089 does not disclose a distribution element.  Kang teaches  a heating body constituted by a metal heat sink (element 1), an upper heat sink plate (element 2) and a lower shield (element 3) for connecting the heat sink (element 1), the upper heat sink plate (element 2) is provided with air vents (element 4) which allow air in the air flow channels to flow out, the liquid heat conduction medium (element 6) transfers heat from the electric heating element 7 to the metal heat sink 1, and cool air enters the air flow channel from the lower end of the air flow channel 5 and flows from the upper end of the air flow channel through the air vents in the upper heat sink plate after heating in six channels, increasing the heat exchange area and increasing the heat exchange efficiency.  Regarding claims 2,4 and 13 shaping the heat sink in the form of a plate or fins to increase heat transfer is a mere matter of engineering expediency. Regarding claim 12, providing a multiplicity of heat transfer elements would be obvious to increase the heat transfer.    It would have been obvious to adapt Bohlender et al. in view of Kang to provide a metal heat sink as a metal heat dissipation plate for greater efficiency.  Regarding claims 3 and 5, having an electrical connection between elements of a heater are known and official notice is taken of the same.  Regarding claim 4, elements 4.1 to 4.5 in Bohlender et al. are considered to be tubes.  Regarding claim 10, having a metal pin provide electrical conduction between two elements is old and well known and official notice is taken of the same.  It would have been obvious to adapt Bohlender et al. in view of Kang to provide this to ensure electrical connection.  Similarly with regard to claim 11, using a groove with solder for electrical connection is known in the art and official notice is taken of the same.  It would have been obvious to adapt Bohlender et al. in view of Kang to provide this for electrical connection between two elements. Regarding claim 15, Bohlender et al. discloses using the heater in an air-conditioning system for a car (see column 1,lines 25-33).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.  
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, none of the references of record discloses or suggests “A heating device comprising: … a single earthing circuit formed by chain metal earthing elements distributed in the heating body and the distribution unit, wherein the metal elements directly touch in pairs, so as to provide electrical continuity inside the heating device, each metal element forming a link of the electrical chain”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761